Title: From Benjamin Franklin to Gourlade & Moylan, 18 March 1779
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen
Passy Mar. 18 1779
I duly received the Letters you did me the Honor to write to me of Febry. 17 & Mar. 5. A continued Indisposition for near five Weeks, occasioned the Delay in answering them, which I hope you will excuse. I am much obliged by your kind Congratulations. Please to accept my thankful Acknowledgements and best Wishes for your Prosperity. I know not how it happened that my Orders for delivering the Tobacco to the farmers general were so long in getting to Hand. I had sent them to M. Schweighauser at Nantes with the Bills of Lading as soon as I had Advice of the Arrival. I thank you for the Notice you so kindly gave me of the Delay. I am exceedingly sensible of the Services you have always so readily afforded us, and shall be glad of every Opportunity of demonstrating the Regard and esteem with which I have the Honor to be &c
Messrs. Gourlade & Moylan.
